





EXHIBIT 10.2



WARRANT TO PURCHASE COMMON STOCK




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.  NEITHER THE WARRANT NOR THE SHARES MAY BE SOLD, PLEDGED,
OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH
ACT OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

Issuer: Material Technologies, Inc.
Class of Stock: Common
Issue Date: May 30, 2006
Expiration Date: December 31, 2007


          Material Technologies, Inc., a Delaware corporation (the “Company”)
hereby grants to La Jolla Cove Investors, Inc., a California corporation (the
“Holder”) the right to purchase up to 20,000,000 shares of the Company’s Class A
Common Stock (the “Warrant Shares”).  This warrant (the "Warrant") shall expire
and Holder shall no longer be able to purchase the Warrant Shares on the
Expiration Date.



ARTICLE 1
EXERCISE



          1.1        Method of Exercise.  Holder may exercise this Warrant by
delivering a duly executed Notice of Exercise in substantially the form attached
as Appendix 1 to the principal office of the Company, along with a check payable
to the Company for the aggregate Exercise Price for the Warrant Shares being
purchased.  Holder agrees that, beginning on the date that a Registration
Statement filed by the Company with the Securities and Exchange Commission
becomes effective that registers the Warrant Shares, Holder will exercise the
Warrant, pay the Exercise Price to the Company, and acquire the Warrant Shares,
at a rate of at least One Million Two Hundred Fifty Thousand (1,250,000) of the
Warrant Shares per week, to continue for sixteen (16) consecutive weeks until
all of the Warrant Shares have been purchased by Holder. 

          1.2        Delivery of Certificate and New Warrant Delivery of
Certificate and New Warrant.  As promptly as practicable after the receipt of
the Notice of Exercise, but in any event not more than three (3) Business Days 
after the Company’s receipt of the Notice of Exercise, the Company shall issue
the Warrant Shares being purchased and cause to be mailed for delivery by
overnight courier, or if a Registration Statement covering the Shares has been
declared effective by the SEC, cause to be electronically transferred, to Holder
a certificate representing the Warrant Shares acquired and, if this Warrant has
not been fully exercised and has not expired, a new Warrant substantially in the
form of this Warrant representing the right to acquire the portion of the
Warrant Shares not so acquired.

          1.3        Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the




--------------------------------------------------------------------------------





Company or, in the case of mutilation, or surrender and cancellation of this
warrant, the Company at its expense shall execute and deliver, in lieu of this
Warrant, a new warrant of like tenor.

          1.4        Exercise Price.  The Exercise Price for the Warrant Shares
shall be $0.01 per share, provided, however, in no event shall the Exercise
Price be lower or higher than the lowest price at which the Company sold any
Common Stock (through direct stock issuances, conversions of debentures, etc,
but not including stock issued for services) during the thirty days prior to the
exercise date. Upon the exercise of the Warrant Shares, the Exercise Price shall
be reduced pro rata to permit the Holder to recapture the amount paid to the
Company upon acquisition of this Warrant (the "Premium")..



ARTICLE 2
ADJUSTMENT TO THE WARRANT SHARES



          The number of Warrant Shares purchasable upon the exercise of this
Warrant and the Exercise Price shall be subject to adjustment form time to time
upon the occurrence of certain events, as follows:

          2.1        Reclassification.  In case of any reclassification or
change of outstanding securities of the class issuable upon exercise of this
Warrant then, and in any such case, the Holder, upon the exercise hereof at any
time after the consummation of such reclassification or change, shall be
entitled to receive in lieu of each Warrant Share theretofore issuable upon
exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and/or property received upon such reclassification or change
by a holder of one share.  The provisions of this Section 2.1 shall similarly
apply to successive reclassifications or changes.

          2.2        Subdivision or Combination of Shares.  If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its shares, the Exercise Price shall be proportionately decreased in the
case of a subdivision or increased in the case of a combination.

          2.3        Stock Dividends.  If the Company, at any time while this
Warrant is outstanding shall pay a dividend with respect to its shares payable
in shares, or make any other distribution of shares with respect to shares
(except any distribution provided for in Section 2.1 and Section 2.2 above),
then the Exercise Price shall be adjusted, effective from and after the date of
determination of shareholders entitled to received such dividend or
distribution, to that price determined by multiplying the Exercise Price in
effect immediately prior to such date of determination by a fraction, (a) the
numerator of which shall be the total number of shares outstanding immediately
prior to such dividend or distribution, and (b) the denominator of which shall
be the total number of shares outstanding immediately after such dividend or
distribution.

          2.4        Non-Cash Dividends.  If the Company at any time while this
Warrant is outstanding shall pay a dividend with respect to shares payable in
securities other than shares or other non-cash property, or make any other
distribution of such securities or property with respect to shares (except any
distribution specifically provided for in Section 2.1 and Section 2.2 above),
then this Warrant shall represent the right to acquire upon exercise of this
Warrant such securities or property which a holder of shares would have been
entitled to receive upon such dividend or distribution, without the payment by
Holder of any additional consideration for such securities or property.

          2.5        Effect of Reorganization and Asset Sales.  If any (i)
reorganization or reclassification of the Common Stock (ii) consolidation or
merger of the Company with or into another corporation, or (iii) sale or all or
substantially all of the Company’s operating assets to another corporation
followed by a liquidation of the Company (any such transaction shall be referred
to herein as an “Event”), is effected in such a way that holders of Common Stock
are entitled to receive securities and/or assets as a result of




2

--------------------------------------------------------------------------------





their Common Stock ownership, Holder, upon exercise of this Warrant, shall be
entitled to receive such shares of stock, securities or assets which Holder
would have received had it fully exercised this Warrant on or prior the record
date for such Event.  The Company shall not merge into or consolidate with
another corporation or sell all of its assets to another corporation for a
consideration consisting primarily of securities or such corporation, unless the
successor or acquiring corporation, as the case may be, shall expressly assume
the due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed or observed by the Company and all of
the obligations and liabilities hereunder, subject to such modification as shall
be necessary to provide for adjustments which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 2.  The foregoing
provisions shall similarly apply to successive mergers, consolidations or sales
of assets.

          2.6        Adjustment of Number of Shares.  Upon each adjustment in
the Exercise Price, the number of Shares shall be adjusted, to the nearest whole
share, to the product obtained by multiplying the number of Shares purchasable
immediately prior to such adjustment by a fraction (a) the numerator of which
shall be the Exercise Price prior to the adjustment and (b) the denominator of
which shall be the Exercise Price immediately thereafter.

          2.7        No Impairment.  The Company shall not, by amendment of its
charter documents or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out all of the provisions of
this Warrant and in taking all such action as may be reasonably necessary or
appropriate to protect Holder’s rights hereunder against impairment.  If the
Company takes any action affecting its Common Stock other than as described
above that adversely affects Holder’s rights under this Warrant, the Exercise
Price shall be adjusted downward and the number of Warrant Shares issuable upon
exercise of this Warrant shall be adjusted upward in such a manner that the
aggregate Exercise Price of this Warrant is unchanged.

          2.8        Fractional Shares.  No fractional Warrant Shares shall be
issuable upon the exercise of this Warrant, and the number of Warrant Shares to
be issued shall be rounded down to the nearest whole share.

          2.9        Certificate as to Adjustments.  Upon any adjustment of the
Exercise Price, the Company, at its expense, shall compute such adjustment and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based.  The Company
shall, upon written request, furnish Holder a certificate setting forth the
Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price.

          2.10      No Rights of Shareholders.  This Warrant does not entitle
Holder to any voting rights or any other rights as a shareholder of the Company
prior to the exercise of Holder’s right to purchase Warrant Shares as provided
herein.



ARTICLE 3
REPRESENTATIONS AND COVENANTS OF THE COMPANY



          3.1        Representations and Warranties.  The Company hereby
represents and warrants to Holder that all Warrant Shares which may be issued
upon the exercise of the purchase right represented by this Warrant, shall, upon
issuance, be duly authorized, validly issued, fully paid and nonasessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.





3

--------------------------------------------------------------------------------





          3.2        Notice of Certain Events.  If the Company proposes at any
time (a) to declare any dividend or distribution upon its Common Stock, whether
in cash, property, stock, or other securities and whether or not a regular cash
dividend; (b) to offer for subscription pro rata to the holders of any class or
series of its stock any additional shares of stock of any class or series or
other fights; (c) to effect any reclassification or recapitalization of Common
Stock; (d) to merge or consolidate with or into any other corporation, or sell,
lease, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the Company’s securities
for cash, then, in connection with each such event, the Company shall give
Holder (1) at least 10 days prior written notice of the date on which a record
will be taken for such dividend, distribution, or subscription rights (and
specifying the date on which the holders of Common Stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; (2) in the case of the matters referred to in
(c) and (d) above at least 10 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of Common
Stock will be entitled to exchange their Common Stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights.

          3.3        Information Rights.  So long as Holder holds this Warrant,
the Company shall deliver to Holder (a) promptly after mailing, copies of all
notices or other written communications to the shareholders of the Company, (b)
promptly upon their availability, the annual audited financial statements of the
Company certified by independent public accountants of recognized standing, and
(c) within forty-five (45) days after the end of each fiscal quarter, the
Company’s quarterly, unaudited financial statements.

          3.4        Reservation of Warrant Shares.  The Company has reserved
and will keep available, out of the authorized and unissued shares of Common
Stock, the full number of shares sufficient to provide for the exercise of the
rights of purchase represented by this Warrant.



ARTICLE 4
REPRESENTATIONS AND COVENANTS OF THE HOLDER



          4.1        Private Issue.  Holder understands (i) that the Shares
issuable upon exercise of Holder’s rights contained in the Warrant are not
registered under the Act or qualified under applicable state securities laws on
the ground that the issuance contemplated by the Warrant will be exempt from the
registration and qualifications requirements thereof, and (ii) that the
Company’s reliance on such exemption is predicated on Holder’s representations
set forth in this Article 4.

          4.2        Financial Risk.  Holder has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment and has the ability to bear the economic risks of its
investment.

          4.3        Accredited Investor.  Holder is an “accredited investor,”
as such term is defined in Regulation D promulgated pursuant to the Securities
Act of 1933, as amended.



ARTICLE 5
MISCELLANEOUS



          5.1        Transfer Procedure.  Holder shall have the right without
the consent of the Company to transfer or assign in whole or in part this
Warrant or the Warrant Shares issuable upon exercise of this Warrant. Holder
agrees that unless there is in effect a registration statement under the
Securities Act covering the proposed transfer of all or part of this Warrant,
prior to any such proposed transfer the



4

--------------------------------------------------------------------------------





Holder shall give written notice thereof to the Company (a “Transfer Notice”). 
Each Transfer Notice shall describe the manner and circumstances of the proposed
transfer in reasonable detail and, if the company so requests, shall be
accompanied by an opinion of legal counsel, in a form reasonably satisfactory to
the Company, to the effect that the proposed transfer may be effected without
registration under the Act; provided that the Company will not require opinions
of counsel for transactions involving transfers to affiliates or pursuant to
Rule 144 promulgated by the Securities and Exchange Commission under the act,
except in unusual circumstances.

          5.2        Notices, etc.  All notices and other communications
required or permitted hereunder shall be in writing and shall be delivered
personally, or sent by facsimile or by a nationally recognized overnight courier
service, and shall be deemed given when so delivered personally, or by facsimile
or overnight courier service as follows:

To the Company:

Material Technologies, Inc.
11611 San Vicente Boulevard, Suite 707
Los Angeles, CA 90049
Telephone: 310-208-5589
Facsimile: 310-473-3177

To the Holder:

La Jolla Cove Investors, Inc.
7817 Herschel Avenue, Suite 200
La Jolla, CA 92037
Telephone: 858-551-8789
Facsimile: 858-551-8779

The Company or the Holder may change the foregoing address by notice given
pursuant to this Section.

          5.3        Waiver.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

          5.4        Attorneys Fees.  In the event of any dispute between the
parties concerning the terms and provisions of this warrant, the party
prevailing in such dispute shall be entitled to collect from the other party all
costs incurred in such dispute, including reasonable attorneys fees.

          5.5        Governing Law; Jurisdiction.  This warrant shall be
governed by and construed in accordance with the laws of the State of
California, without giving effect to its principles regarding conflicts of law.
Each of the parties consents to the jurisdiction of the federal courts whose
districts encompass any part of the City of San Diego or the state courts of the
State of California sitting in the City of San Diego in connection with any
dispute arising under this Warrant and hereby waives, to the maximum extent
permitted by law, any objection including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.

          5.6        Remedies.  The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transactions hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of




5

--------------------------------------------------------------------------------





the provisions of this Warrant, that the Holder shall be entitled, in addition
to all other available remedies at law or in equity, and in addition to the
penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Warrant and to enforce specifically the
terms and provisions hereof, without the necessity of showing economic loss and
without any bond or other security being required.

Material Technologies,
Inc.                                                        La Jolla Cove
Investors, Inc.
By:  /s/ Robert M. Bernstein                 
                                    By:   /s/ Travis
Huff                             
Title:  President                                    
                                    Title:  Portfolio
Manager                       































6

--------------------------------------------------------------------------------





APPENDIX 1

NOTICE OF EXERCISE



          1.       The undersigned hereby elects to purchase _____ shares of the
Common Stock of Material Technologies, Inc. pursuant to the terms of the Warrant
to Purchase Common Stock issued on May 30, 2006 in favor of La Jolla Cove
Investors, Inc., and tenders herewith payment of the purchase price of such
shares in full.

          2.       Please issue a certificate or certificates representing said
shares in the name of the undersigned or in such other name as is specified
below:



_________________________________

_________________________________

_________________________________

(Name and Address)





          3.       The undersigned makes the representations and covenants set
forth in Article 4 of the Warrant to Purchase Common Stock.



                                                                                                                                                             
                                                                                                              (Signature)

___________________________
                    (Date)















7

--------------------------------------------------------------------------------